 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                        3:18-CR-057-MMD-WGC
                                                    3:18-CR-055-MMD-WGC
 9                 Plaintiff,
                                                    Preliminary Order of Forfeiture
10          v.

11 JOSE VALENTIN MORA,
   a/k/a Cholo, a/k/a Magic,
12

13                 Defendant.

14         This Court finds Jose Valentin Mora, a/k/a Cholo, a/k/a Magic, pled guilty to the

15 following:

16         As to case 3:18-CR-057-MMD-WGC (057) Count 1 of a 14-Count Superseding

17 Indictment charging him with conspiracy to possess with intent to distribute and to

18 distribute at least 50 grams of actual methamphetamine and 500 grams of a mixture and

19 substance containing a detectable amount of methamphetamine in violation of 21 U.S.C. §§

20 841(a)(1) and 846. Superseding Indictment, ECF No. 192; Change of Plea, ECF No.590
                                                                                   __;

21 Plea Agreement, ECF No. 601
                           __.

22         As to case 3:18-CR-055-MMD-WGC (055) Count 1 of a 2-Count Superseding

23 Indictment charging him with possession of a firearm by a prohibited person in violation of
                                                                                          108
24 18 U.S.C. § 922(g)(1). Superseding Indictment, ECF No. 89; Change of Plea, ECF No. __;

25 Plea Agreement, ECF No. 109
                           __.

26         This Court finds Jose Valentin Mora, a/k/a Cholo, a/k/a Magic, agreed to the

27 forfeiture of the property set forth in the Plea Agreement, the Second Bill of Particulars

28 (057), the Forfeiture Allegation of the Superseding Indictment (057), and the Forfeiture
 1   Allegation of the Superseding Indictment (055). Superseding Indictment (057), ECF No.

 2                                                                                     590 Plea
     192; Second Bill of Particulars (057), ECF No. 236; Change of Plea (057), ECF No. __;

 3   Agreement (057), ECF No. 601
                              __; Superseding Indictment (055), ECF No. 89; Change of Plea

 4                  108 Plea Agreement (055), ECF No. __.
     (055), ECF No. __;                               109

 5          This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2), the United States

 6   of America has shown the requisite nexus between property set forth in the Plea Agreement,

 7   the Second Bill of Particulars (057), the Forfeiture Allegation of the Superseding Indictment

 8   (057), and the Forfeiture Allegation of the Superseding Indictment (055) and the offenses to

 9   which Jose Valentin Mora, a/k/a Cholo, a/k/a Magic, pled guilty.

10          The following property is (1) any firearm or ammunition involved in or used in any

11   knowing violation of 18 U.S.C. § 922(g)(1); (2) any property, real or personal, which

12   constitutes or is derived from proceeds traceable to violations of 21 U.S.C. § 841(a)(1), a

13   specified unlawful activity as defined in 18 U.S.C. §§ 1956(c)(7)(A) and 1961(1)(D), or 21

14   U.S.C. § 846, conspiracy to commit such offense; (3) any property constituting, or derived

15   from, any proceeds obtained, directly or indirectly, as the result of violations of 21 U.S.C. §§

16   841(a)(1) and 846; (4) any property used, or intended to be used, in any manner or part, to

17   commit, or to facilitate the commission of violations of 21 U.S.C. §§ 841(a)(1) and 846; and

18   (5) all moneys, negotiable instruments, securities, or other things of value furnished or

19   intended to be furnished in exchange for a controlled substance or listed chemical in

20   violation of 21 U.S.C. §§ 841(a)(1) and 846, all proceeds traceable to such an exchange, and

21   all moneys, negotiable instruments, and securities used or intended to be used to facilitate

22   any violation of 21 U.S.C. §§ 841(a)(1) and 846, and is subject to forfeiture pursuant to 18

23   U.S.C. § 924(d)(1) with 28 U.S.C. § 2461(c); 18 U.S.C. § 981(a)(1)(C) with 28 U.S.C. §

24   2461(c); 21 U.S.C. § 853(a)(1); 21 U.S.C. § 853(a)(2); and 21 U.S.C. § 881(a)(6) with 28

25   U.S.C. § 2461(c):

26      1. a Bersa Thunder .380 caliber pistol, bearing serial number C97681;

27      2. any and all ammunition;

28      3. $1,000.00 in US Currency seized from Alberto Acosta-Macias at 3503 Postre Ct.;
                                               2
 1      4. $213.00 in US Currency seized from Jose Mora at 460 E. Grove St.;

 2      5. $607.00 in US Currency seized from Shawn Curl at 4986 S. Virginia St.;

 3      6. $996.00 in US Currency seized from Shawn Curl at 18119 Cherry Leaf Ct.;

 4      7. $2,750.00 in US Currency seized from Shawn Curl at 18119 Cherry Leaf Ct.;

 5      8. $16,021.00 in US Currency seized from Shawn Curl at 18119 Cherry Leaf Ct.; and

 6      9. $3,785.00 in US Currency seized from Shawn Curl at 18119 Cherry Leaf Ct.

 7   (all of which constitutes property).

 8          This Court finds that the United States of America may amend this order at any time

 9   to add subsequently located property or substitute property to the forfeiture order pursuant

10   to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

11          This Court finds the United States of America is now entitled to, and should, reduce

12   the aforementioned property to the possession of the United States of America.

13          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

14   DECREED that the United States of America should seize the aforementioned property.

15          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory

16   rights, ownership rights, and all rights, titles, and interests of Jose Valentin Mora, a/k/a

17   Cholo, a/k/a Magic, in the aforementioned property are forfeited and are vested in the

18   United States of America and shall be safely held by the United States of America until

19   further order of the Court.

20          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

21   of America shall publish for at least thirty (30) consecutive days on the official internet

22   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall

23   describe the forfeited property, state the time under the applicable statute when a petition

24   contesting the forfeiture must be filed, and state the name and contact information for the

25   government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)

26   and 21 U.S.C. § 853(n)(2).

27          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

28   or entity who claims an interest in the aforementioned property must file a petition for a
                                                   3
 1   hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which

 2   petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §

 3   853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s

 4   right, title, or interest in the forfeited property and any additional facts supporting the

 5   petitioner’s petition and the relief sought.

 6          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

 7   must be filed with the Clerk of the Court, Bruce R. Thompson U.S. Courthouse and Federal

 8   Building, 400 South Virginia Street, 3rd Floor, Reno, Nevada 89501, no later than thirty

 9   (30) days after the notice is sent or, if direct notice was not sent, no later than sixty (60) days

10   after the first day of the publication on the official internet government forfeiture site,

11   www.forfeiture.gov.

12          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

13   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

14   Attorney’s Office at the following address at the time of filing:

15                  Daniel D. Hollingsworth
                    Assistant United States Attorney
16                  James A. Blum
                    Assistant United States Attorney
17                  501 Las Vegas Boulevard South, Suite 1100
                    Las Vegas, Nevada 89101.
18

19          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

20   described herein need not be published in the event a Declaration of Forfeiture is issued by

21   the appropriate agency following publication of notice of seizure and intent to

22   administratively forfeit the above-described property.

23          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

24   copies of this Order to all counsel of record.

25                 October 18
            DATED _____________________, 2019.

26

27
                                                    HONORABLE MIRANDA M. DU
28                                                  UNITED STATES DISTRICT JUDGE
                                                      4
 1                               CERTIFICATE OF SERVICE

 2         A copy of the foregoing was served upon counsel of record via Electronic Filing on

 3   October 18, 2019.

 4                                                          /s/ Heidi L. Skillin
                                                            HEIDI L. SKILLIN
 5                                                          FSA Contractor Paralegal
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 5
